NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



KRYSTAL MARIN,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-1179
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 23, 2016.

Appeal from the Circuit Court for Pinellas
County; J. Thomas McGrady, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




BLACK, Judge.

             In this Anders1 appeal, we affirm Krystal Marin's judgment and sentences

but remand for the trial court to correct scrivener's errors on the amended probation



             1Anders   v. California, 386 U.S. 738 (1967).
revocation orders. On February 9 and 15, 2016, the trial court entered probation

revocation orders but failed to specify the conditions of probation violated. During the

pendency of this appeal, Marin filed a motion to correct sentencing error under Florida

Rule of Criminal Procedure 3.800(b)(2), requesting that the trial court amend the

revocation orders to reflect the conditions violated. The trial court granted Marin's

motion and directed the clerk to enter amended revocation orders reflecting that Marin

admitted to violating conditions one, three, five, seven, and eleven. While the amended

orders entered on June 15, 2016, state that Marin violated conditions three, five, seven,

and eleven, they fail to list condition one. We therefore remand for entry of corrected

revocation orders which accurately reflect the conditions of probation Marin admitted to

violating. See Margolis v. State, 148 So. 3d 532, 532 (Fla. 2d DCA 2014).

              Affirmed; remanded with directions.



CRENSHAW and MORRIS, JJ., Concur.




                                           -2-